MEMORANDUM **
California state prisoner Shavar Maurice Gilliam appeals pro se the district court’s denial of his 28 U.S.C. § 2254 petition challenging his murder conviction pursuant to a no contest plea. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Gilliam contends that his plea was not voluntary, because he entered the plea agreement based on the belief that his maximum sentence would be 25 years in prison, rather than 25 years to life. We review the district court’s denial of this pre-AEDPA petition de novo, while we presume that the state court’s findings of fact are correct. Coley v. Gonzales, 55 F.3d 1385, 1386-87 (9th Cir.1995).
Gilliam’s contention fails, given the state court’s findings at an evidentiary hearing that Gilliam’s counsel properly advised him of the maximum sentence, and that Gilliam initialed and signed a change of plea form which specified “25 years to life” as the maximum possible punishment based upon the plea. Gilliam’s disputes are with factual determinations which we will not disturb. Wells v. Maass, 28 F.3d 1005, 1011 (9th Cir.1994) (stating that petitioner failed to rebut presumption of correctness). The district court properly denied his petition. Id. at 1013.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.